Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 51-68 are all the claims.
2.	Claims 34-46 and 50 are canceled and new Claims 51-68 are added in the Response 8/31/2022.
3.	Claims 51-68 are all the claims under examination.
4.	Applicants introduction of new claims raise new grounds for objection and rejection. This Office Action is final.

Information Disclosure Statement
5.	The IDS of 8/31/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Specification
6.	The objection to the disclosure because of informalities is withdrawn.
a) Applicants have addressed the deficiencies for the improper use of trade names/marks in the substitute specification which includes a corresponding marked-up copy of the specification.
b) Applicants have addressed the deficiency in the abstract of disclosure by deleting the phrase “It was found”.  

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 34-46 and 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims.

Claim Rejections - 35 USC § 112, first paragraph
Enablement
8.	The rejection of Claims 34-46 and 50 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is moot for the canceled claims.  

Double Patenting
9.	The provisional rejection of Claims 34, 36-39, and 46 1 on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 and 15-21 of copending Application No. 16/936575 (reference application US20200354473) is moot for the canceled claims. 

New Grounds for Objection
Claim Objections
10.	Claims 60 and 64 are objected to because of the following informalities:  
a) Claim 60 recites a colloquial expression “and so”.  The phrase does not provide descriptive matter to the claimed invention.
b) Claim 64 is unclear for the meaning of the phrase “enhanced ability” because the phrase implies that some undefined structure or condition is what predicates whether association does or does not occur. An “ability” suggests that the association may sometimes occur but not always, and what determines the degree or amount of association in order to be enhanced is not definite by the use of those terms.
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 59 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 59 recites:
“wherein the modified set of antibody heavy and light chains comprise a pair of electrically charged and mutually repelling amino acid residues at each of the following pairs of Kabat numbering positions: (i) heavy chain variable region position 39 and light chain variable region position 38; and (ii) heavy chain variable region position 45 and light chain variable region position 44.”  
Claim 57 from which Claim 59 depends recites:
“wherein the first VH interface position and the first VL interface position are a pair of positions of either (i) or (ii) below, identified by Kabat numbering: (i) heavy chain variable region position 39 and light chain variable region position 38; or (ii) heavy chain variable region position 45 and light chain variable region position 44.”
The subject matter of Claim 59 is broadening and not further limiting because both structures (i) and (ii) are present whereas (i) or (ii) of Claim 57 do not provide for inclusivity of both (i) and (ii).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
12.	Claims 51-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
AS regards the predictability of the instant claimed method inventions, what is claimed is as important as what is not claimed. Here is the case that the invention as described in the specification is enabled for antibodies, antibody arms and bispecific antibodies possessing the following minimum combinations of CH1/CL modifications for all of elements (i)-(iii) in order to achieve a functional outcome.

    PNG
    media_image1.png
    240
    806
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    800
    media_image2.png
    Greyscale


In order to produce the inventive heterogeneous bispecific antibody: the association between CH1 and CL is required to be suppressed by substituting amino acids on the interface between CH1 and CL with electrically-charged amino acids; the formation of heterogeneous molecules is enabled more efficiently than by introducing knobs into holes mutations into CH3 domains (see Abstract; knobs into holes are not required much less even mentioned in the claims to stabilize and generate the pairwise assembly); the small number of amino acid substitutions, i.e., the combination of (i)-(iii), do not alter the structure, function, activity and the like of the original polypeptide (antibody); and the combination of (i)-(iii) enables efficient acquisition of bispecific antibodies that “actually retain activity.” 
Those explicit data in the specification show that it is possible to obtain an improved heterogenous bispecific antibody that does not require (KIH), that re-associates the pairwise assembly by virtue of mutated CH1/CL pairs alone, and which assembly does not affect the antigen specificity or binding using only elements (i)-(iii). The ordinary artisan need only include the combination of (i)-(iii) to overcome and surpass all of the art-know failures attested to by Applicants on p. 2, paragraphs 1-2 of the specification for production of heterogenous bispecific antibodies. 
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Disclosure in the specification
(a) Examples 4 to 6 examine the ability of amino acid substitutions to regulate assembly of bispecific antibodies.
In Example 4, assembly of an anti-IL6R x antiGPC3 antibody was tested using sets of amino acid modifications in the CH1 and CL domains alone or in combination with KiH substitutions in the heavy chain. The amino acid substitutions in heavy and light chains for each antibody are shown in the application. A summary of the combinations tested are shown below (adding K147K where necessary).

    PNG
    media_image1.png
    240
    806
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    800
    media_image2.png
    Greyscale

	
The Example shows all three sets (i), (iii) and (iii) were tested in the context of bispecific antibodies. The specification concludes at [0203] that bispecific antibodies can be efficiently prepared by combining modification for regulating the CH1/CL interface and the KiH modification.
	Example 5 describes testing the 4ch_004, 4ch_006, 4ch_008, and 4ch_0010 combinations in the context of an anti-CD3 X anti-GPC3 bispecific antibody with KiH modification in the heavy chains. The mutations at positions L234, L235 and N297 knock out the effector activity of the Fc region and are not relevant for pairing. The specification concludes that the regulation of the CH1/CL interface is also useful for preparing bispecific antibodies with an anti-CD3 and an anti-GPC3 antibody.
	Example 6 describes testing the 4ch_004, 4ch_006, 4ch_008, and 4ch_0010 combinations along with variable domain substitutions in the context of an anti-IL6Rxanti-GPC3 bispecific antibody.
	Taken together, the data in the specification show that in the context of bispecific antibodies, modification at all three sets of positions (i)-(iii) is what is shown to effectuate preferred assembly and specific antigen binding. Nothing less than the mutations comprising (i)-(iii) have been exemplified in the context of bispecific antibodies as reduced to practice. 
The Examples do not demonstrate that mutual repulsion between CH1-A and CL-B or between CH1-B and CL-A at one set of positions is sufficient much less even optional to prepare a correctly assembled any antibody much less a bispecific antibody in the absence of other substitutions and in the absence of KIH. That the need for KIH are rendered obsolete as alleged by the invention suggests that other interfacing interactions would “regulate” (e.g., see Claim 68) the assembly of the inventive antibodies having the properties of: reduced affinity of a heavy and light chain (Claim 51); reduced affinity for a bispecific antibody (Claim 60); enhanced association between a heavy and light chain (Claim 64); and enhanced association for a bispecific antibody (Claim 68).
	
(b) Applicants own specification is dispositive to any position or rational that if wild type bispecific antibodies can readily assemble then engineering bispecific antibodies could not be unduly burdensome. 
The specification teaches the “problem” in preparing IgG-type bispecific antibodies having human constant regions:
“When such IgG-type bispecific antibodies are expressed, 10 types of combinations are possible as combinations of H2L2 since two types of H chains and two types of L chains are expressed. Among these, there is one type of combination that has the desired binding specificity (IgG having binding specificity for antigen A on one arm and binding specificity for antigen B on the35 other arm). Consequently, in order to acquire the desired bispecific antibody, it is necessary to purify one type of antibody of interest from among ten types of antibodies, which is extremely 2low in efficiency and difficult.” [Examiner’s italics]

“[Problems to be Solved by the Invention] … in one embodiment of the present invention, an 5objective of the present invention is to provide bispecific antibodies in which association at the interface of CH1 and CL is regulated, and a method for efficiently producing a bispecific antibody by regulating the association at the interface of CH1 and CL.”

“[Means for Solving the Problems] … Moreover, the present inventors also confirmed that a bispecific antibody of the present invention with regulated association of the heavy chain and light chain actually retains function.”

The specification introduces the ordinary artisan to the problems in making bispecific antibodies, namely, the unpredictability of generating functional and operative bispecific antibodies. “The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
Applicants disclosure in the specification is more evidence of the surprising, unexpected and unpredictable nature of the invention in its own statement “regulated association of the heavy chain and light chain actually retains function.” 

	(c) The specification specifically sets forth different inventions falling within the scope of CH1/CL modified domains for those of a monomeric antibody versus a bispecific antibody. The specification specifically sets forth “problems” associated with efficiency and the difficulty in producing bispecific antibodies. The specification solves these problems by the combination of elements (i)-(iii) being present in the context of the claimed bispecific antibody as a whole. The solution goes beyond those problems articulated in the specification because those bispecific antibodies comprising the combination of elements (i)-(iii) do not interfere with dual specific antigen binding. As discussed herein throughout, the operability of working embodiments is what enables the instant claimed invention, and for those shown “to work”, the combination of elements (i)-(iii) is required in order to regulate bispecific antibody assembly much less to preserve the integrity of the bispecific epitope binding.
	US 20200223940/ USPN 10759870 (IDS 12/14/2020) tested the expression of CH1/CL modifications encompassed by the instant generic Claims 51, 60, 64 and 68 in 20 different combinations. At p. 119 , it states:
    PNG
    media_image3.png
    123
    751
    media_image3.png
    Greyscale
. The data in Table 6 re-iterate and substantiate the basis on which the rejection is predicated, namely, that the combination of elements (i)-(iii) are demonstrated to effect expression and production of the bispecific antibodies:

    PNG
    media_image4.png
    616
    1089
    media_image4.png
    Greyscale

A key feature in the analysis for enablement is operability. MPEP 2164 states in part:

    PNG
    media_image5.png
    225
    775
    media_image5.png
    Greyscale

Karshedt (IDS 2/7/2022) discloses the relationship of operable embodiments to the enablement requirement as follows:

    PNG
    media_image6.png
    342
    837
    media_image6.png
    Greyscale


(d) AS regards the VH/VL interface regulation for method Claim 51, the specification exemplifies only two residue substitutions for each of the heavy and light chain VH/VL domains:
[0186] “In the technique for introducing electrical repulsion into the interface of the heavy chain variable region and light chain variable region to suppress undesired association of the heavy chain and light chain, examples of amino acid residues that are in contact at the interface of the heavy chain variable region (VH) and light chain variable region (VL) include glutamine (Q) at position 39 as indicated by Kabat numbering in the heavy chain variable region (FR2 region) and the facing (contacting) glutamine (Q) at position 38 as indicated by Kabat numbering in the light chain variable region (FR2 region). Moreover, a preferable example is leucine (L) at position 45 according to the Kabat numbering in the heavy chain variable region (FR2) and the facing proline (P) at position 44 according to the Kabat numbering in the light chain variable region (FR2).”
[0292] “When preparing bispecific antibodies, introducing electrical repulsion into the variable regions VH and VL is known as a technique for allowing specific association of target H chains and L chains (Patent Document WO 2006/106905). Therefore, in order to efficiently express only target components, one is to cause repulsion between variable regions of the H chain and L chain, in addition to regulation of the CH1/CL interface. This is referred to as VH/VL interface regulation. MH01 (SEQ ID NO: 46), in which Gln at position 39 as indicated by Kabat numbering of the H chain of anti-IL6R was substituted with Lys; MH02 (SEQ ID NO: 47), in which the Gln was substituted with Glu; ML01 (SEQ ID NO: 50), in which Gln at position 38 as indicated by Kabat numbering of the L chain was substituted with Glu; and ML02 (SEQ ID NO: 51), in which the Glu was substituted with Lys, were prepared. Moreover, GpH71 (SEQ ID NO: 48), in which Gln at position 39 as indicated by Kabat numbering of the H chain of anti-GPC3 was substituted with Lys; GpH72 (SEQ ID NO: 49), in which the Gln was substituted with Glu; GpL161 (SEQ ID NO: 52), in which Gln at position 38 as indicated by Kabat numbering of the L chain was substituted with Glu; and GpL162 (SEQ ID NO: 53), in which the Gln was substituted with Lys, were respectively prepared.”
Applicants have not demonstrated by a preponderance of the evidence that the POSA could method produce a reasonable number of operative embodiments for the antibody or bispecific antibody having less than all three pairs of CH1/CL residue substitutions recited in elements (i)-(iii) and that confer all of the following properties: reduced affinity of a heavy and light chain (Claim 51); reduced affinity for a bispecific antibody (Claim 60); enhanced association between a heavy and light chain (Claim 64); and enhanced association for a bispecific antibody (Claim 68). Under MPEP 2138.05 and Birmingham v. Randall, 171 F.2d 957, 80 USPQ 371, 372 (CCPA 1948) "To establish an actual reduction to practice of an invention directed to a method of making a product, it is not enough to show that the method was performed. "[S]uch an invention is not reduced to practice until it is established that the product made by the process is satisfactory, and [] this may require successful testing of the product."

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 51, 53-66 and 68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 and 15-21 of copending Application No. 16/936575 (reference application US20200354473). The reference is not afforded safe harbor protection under 35 USC 121 because it shares no continuity with the instant application nor is subject to a restriction/speciation analysis. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

    PNG
    media_image7.png
    403
    787
    media_image7.png
    Greyscale

(See instant Claims 51, 60, 64 and 68)

    PNG
    media_image8.png
    117
    760
    media_image8.png
    Greyscale

(See instant Claim 56)

    PNG
    media_image9.png
    492
    616
    media_image9.png
    Greyscale

(see instant claims 57 and 59)

    PNG
    media_image10.png
    160
    765
    media_image10.png
    Greyscale

(See instant Claims 53-55, 58, 61-63 and 65-67)

    PNG
    media_image11.png
    56
    797
    media_image11.png
    Greyscale

(See instant Claim 60-63)


    PNG
    media_image12.png
    502
    818
    media_image12.png
    Greyscale

(See instant Claims 51, 60, 64 and 68)

    PNG
    media_image13.png
    163
    787
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    220
    818
    media_image14.png
    Greyscale

(See instant Claim 64 and 68)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
14.	No claims are allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643